Per Curiam.
1. The ease was previously before this court, where the ' principles of law' now involved were settled. Braswell v. Federal Land Bank of Columbia, 165 Ga. 123 (139 S. E. 861).
2. The grounds of the motion do not raise the point that the direction of the verdict was erroneous because there were questions of fact that should have been submitted to the jury, and therefore that question is not presented for decision. Gilliard v. Johnston, 161 Ga. 17 (129 S. E. 434); Tyson v. Anderson, 164 Ga. 677 (139 S. E. 349); Kerce v. Davis, 165 Ga. 168 (140 S. E. 287).
3. The verdict was supported by evidence, and therefore the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

Alfred Herrington Jr., for plaintiff in error.
Price & Spivey, contra.